Exhibit 10.2

 

PLACEMENT AGENT AGREEMENT

 

December 16, 2016

 

PetroShare Corp.

7200 S. Alton Way, Suite B-220

Centennial, CO 80112

 

Gentlemen:

 

GVC Capital LLC (the “Placement Agent”), hereby confirms its agreement with you
(the “Company”) as follows:

 

SECTION 1

Description of Securities

 

The Company proposes to offer and sell to a limited number of accredited
investors up to 120 Units (“Units”) at a price of $50,000 per Unit (the
“Offering”) for a total of $6,000,000. Each Unit consists of one $50,000
Unsecured Convertible Promissory Note and 33,333 Warrants.  The Notes bear
interest at 10% per year and mature on December 31, 2018.  The Notes can be
converted at any time into shares of the Company’s common stock, initially at a
conversion price of $1.50 per share.   Each Warrant allows the Holder to
purchase 33,333 shares of the Company’s common stock at a price of $3.00 per
share.

 

The Offering is for a minimum of 20 Units ($1,000,000) (the “Minimum Offering”)
and a maximum of 120 Units ($6,000,000) (the “Maximum Offering”).  If the
Minimum Offering is not sold by December 31, 2016 (the “Escrow Date”) unless
extended, all funds received from prospective investors will be promptly
refunded to them, without interest and without deduction for commissions or
expenses.  The Escrow Date may be extended by mutual agreement of the Placement
Agent and Company, however, in no case may the Escrow Date be later than
January 31, 2017.  If the Offering is over-subscribed, the Company may elect in
its sole discretion, to accept subscriptions for an additional 30 Units, for a
total Offering of 150 Units.

 

The Units are more fully described in the Company’s Private Placement Memorandum
dated December 16, 2016.  As used in this Agreement, the term “Memorandum”
refers to that Private Placement Memorandum.

 

SECTION 2

Representations, Warranties and Covenants of the Company

 

In order to induce the Placement Agent to enter into this Agreement, the Company
hereby represents and warrants to and agrees with the Placement Agent as
follows:

 

2.01.       Private Placement Memorandum.  The Memorandum with respect to the
Units and all exhibits thereto, copies of which have heretofore been delivered
by the Company to the Placement Agent, has been carefully prepared by the
Company in conformity with Regulation D (“Regulation D”) promulgated pursuant to
the Securities Act of 1933, as amended (the “Act”), and with comparable
provisions of the securities laws of such states as may be reasonably requested
by the Placement Agent.  The Memorandum does not include any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided, however, the Company does not
make any representations or warranties as to information contained in or omitted
from the Memorandum in reliance upon written information furnished on behalf of
the Placement Agent specifically for use therein.  Any

 

1

--------------------------------------------------------------------------------


 

additional written information authorized by the Company to be provided to
prospective purchasers shall not contain any

untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

2.02.       No Material Adverse Change.  Except as may be reflected in or
contemplated by the Memorandum, subsequent to the dates as of which information
is given in the Memorandum, and prior to the Closing Date (as defined
hereinafter), (i) there shall not be any material adverse change in the
business, properties, options to lease, leases, financial condition, management,
or otherwise of the Company or in the Company’s business taken as a whole,
(ii) there shall not have been any material transaction entered into by the
Company other than transactions in the ordinary course of business; (iii) the
Company shall not have incurred any material obligations, contingent or
otherwise, which are not disclosed in the Memorandum; (iv) there shall not have
been nor will there be any change in the capital stock or adverse change in the
short-term or long-term debt (except current payments) of the Company; and
(v) the Company has not and will not have paid or declared any dividends or
other distributions.

 

2.03.       No Defaults.  The Company is not in default, or has obtained waivers
of any defaults, in the performance of any obligation, agreement or condition
contained in any debenture, note or other evidence of indebtedness or any
indenture or loan agreement of the Company, other than as set forth in the
Memorandum.  The execution and delivery of this Agreement and the consummation
of the transactions herein contemplated, and compliance with the terms of this
Agreement will not conflict with or result in a breach of any of the terms,
conditions or provisions of, or constitute a default under, the articles of
incorporation or bylaws of the Company, or any note, indenture, mortgage, deed
of trust, or other agreement or instrument to which the Company is a party or by
which it or any of its property is bound, or any existing law, order, rule,
regulation, writ, injunction, or decree or any government, governmental
instrumentality, agency or body, arbitrator, tribunal or court, domestic or
foreign, having jurisdiction over the Company or its property.  The consent,
approval, authorization, or order of any court or governmental instrumentality,
agency or body is not required for the consummation of the transactions herein
contemplated except such as may be required under the Act or under the
securities laws of any state or jurisdiction.

 

2.04.       Organization and Standing.  The Company is, and at the Closing Date
will be, duly organized and validly existing in good standing as a corporation
under the laws of its state of formation and with full power and authority to
own its property and conduct its business, present and proposed, as described in
the Memorandum; the Company has full power and authority to enter into this
Agreement and to issue the Units described in the Memorandum.  The Company has
paid all fees required by the jurisdiction of organization.

 

2.05.       Capitalization.  Prior to the Closing Date, the capitalization of
the Company shall be as described in the Memorandum.

 

2.06.       Legality of Units. The Units have been duly and validly authorized
and, when issued or sold and delivered against payment therefor as provided in
this Agreement, will be validly issuedand represent binding obligations of the
Company.  The Units will conform in all material respects to all statements with
regard thereto in the Memorandum.

 

2.07.       Prior Sales.  No securities of the Company have been sold by the
Company at any time prior to the date hereof, except as set out in the
Memorandum.  No prior securities sales by the Company are required to be
integrated with the proposed sale of the Units such that the availability of
Regulation D

 

2

--------------------------------------------------------------------------------


 

or any other claimed exemption from the registration requirements of the Act
would be made unavailable to the offer and sale of the Units.

 

2.08.       Litigation.  There is and at the Closing Date there will be no
action, suit or proceeding before any court or governmental agency, authority or
body pending or to the knowledge of the Company threatened which might result in
judgments against the Company, or its officers, directors, employees or agents
which the Company is obligated to indemnify, not adequately covered by insurance
and which collectively might result in any material adverse change in the
condition (financial or otherwise), the business or the prospects of the Company
or would materially affect the properties or assets of the Company.

 

2.09.       Finder.  No person has acted as a finder in connection with the
transactions contemplated herein, and the Company will indemnify the Placement
Agent with respect to any claim for finder’s fees in connection herewith.

 

2.10.       Contracts.  Each contract to which the Company is a party and to
which reference is made in the Memorandum has been duly and validly executed by
the Company, is in full force and effect in all material respects in accordance
with its respective terms, and none of such contracts has been assigned by the
Company; and the Company knows of no present situation or condition or fact
which would prevent compliance with the terms of such contracts, as amended to
date.

 

2.11.       Authority.  The execution and delivery by the Company of this
Agreement has been duly authorized, and this Agreement is the valid, binding and
legally enforceable obligation of the Company.

 

2.12.       Use of Proceeds.  The Company will apply the proceeds from the sale
of the Units as set forth in the Memorandum.  The Company will also establish
procedures to ensure proper application and stewardship of such proceeds.

 

2.13.       Accredited Investors. The Company represents, warrants and agrees
that all sales of the Units shall be made only to “accredited investors” (as
such term is defined in Rule 501 of Regulation D under the Securities Act), and
that it reasonably believes that such purchasers are accredited investors.

 

2.14        No Disqualification Events. With respect to the Offering, the
Company represents that neither it, nor any of its directors, executive
officers, general partners, managing members or other officers participating in
the Offering, any beneficial owner of 20% or more of the Company’s outstanding
voting equity securities, or any promoter connected with the Company in any
capacity at the time of the Offering (each, an “Issuer Covered Person”), is
subject to any disqualifications described in Rule 506(d)(1)(i) to (viii) under
the Securities Act (a “Disqualification Event”) except for a Disqualification
Event (i) contemplated by Rule 506(d)(2) or (d)(3) of Regulation D and (ii) a
description of which has been furnished in writing to the Placement Agent prior
to the date hereof or, in the case of a Disqualification Event occurring after
the date hereof, prior to the date of any offering of the Units. The Company has
complied, to the extent applicable, with its disclosure obligations under
Rule 506(e).

 

2.15        Other Covered Persons.  The Company is not aware of any person
(other than any Issuer Covered Person or Agent Covered Person (as defined in
Sections 2.14 and 11.04)) that has been or will be paid (directly or indirectly)
remuneration for solicitation of purchasers in connection with the sale of the
Units.

 

3

--------------------------------------------------------------------------------


 

SECTION 3

Issue, Sale and Delivery of the Units

 

3.01.       Placement Agent Appointment.  The Company hereby appoints the
Placement Agent as its exclusive agent to solicit purchasers for up to
$1,000,000 or 20 Units (“Escrow Units”) on a “best efforts, all-or-none” basis,
and to solicit purchasers for an additional $5,000,000 or 100 Units, on a “best
efforts” basis, at a price of $50,000 per Unit (the “Offering”) for a total of
$6,000,000. Each Unit consists of one $50,000 Unsecured Convertible Promissory
Note and 33,333 Warrants. If the Offering is over-subscribed, the Company may
elect in its sole discretion, to accept subscriptions for an additional 30
Units, for a total Offering of 150 Units.

 

If the Minimum Offering is not sold by the later of December 31, 2016 (the
“Escrow Date”) unless extended, all funds received from prospective investors
will be promptly refunded to them, without interest and without deduction for
commissions or expenses.  The Escrow date may be extended by mutual agreement of
the Placement Agent and the Company, however, in no case may the Escrow Date be
later than January 31, 2017.

 

The Placement Agent, on the basis of the representations and warranties herein
contained, but subject to the terms and conditions herein set forth, accepts
such appointment and agrees to use its best efforts to find purchasers for the
Units at the price of $50,000 per Unit, provided that the Company reserves the
right to reject in good faith any prospective investor (“Investor”) and no
commission shall be payable to the Placement Agent in respect of any proposed
sale to any rejected Investor.  No other person will be or has been authorized
to solicit purchasers for the Units, except those persons selected by the
Placement Agent.  Each Investor must subscribe for at least One (1) Unit and
must certify to the Company that such investor is an “Accredited Investor” as
defined in Rule 501(a) of Regulation D. The Company and the Placement Agent may
mutually agree to accept a subscription for less than One (1) Unit.

 

3.02.       Escrow Account.  It is hereby agreed between the Company and the
Placement Agent that unless $1,000,000 or 20 Units (“Escrow Units”) are sold and
paid for by Investors by the Escrow Date, unless extended as provided in
Section 3.01, this Agreement shall automatically be terminated and the entire
proceeds received from the sale of the Units shall be returned to the Investors,
without deduction therefrom or interest thereon.  During the period of the
offering, the proceeds from the sale of all of the Units shall be promptly
deposited in an escrow account (“Escrow Account”) entitled “PetroShare Corp.
Escrow Account” with Fortis Private Bank (the “Escrow Agent”).  The agreement
establishing the Escrow Account (“Escrow Agreement”) shall be in form and
content satisfactory to counsel for the Placement Agent and the Company.  The
proceeds from any sale of Units after the Initial Closing (hereinafter defined)
shall continue to be deposited to the Escrow Account.  If the Escrow Units are
sold by the Escrow Date, unless extended as provided in Section 3.01, funds will
be released in accordance with paragraph 3.06 until a total of $7,500,000 or 150
Units are sold.

 

3.03.       Subscription Agreement.  Each Investor desiring to purchase Units
will be required to complete and execute a Subscription Agreement and, if
applicable, other offering documents.  The Placement Agent shall have the right
to review such documents for each Investor and to reject the tender of any
Investor that it deems not acceptable.  All documents concerning any Investor
the Placement Agent has not rejected will be promptly forwarded to the Company
at the address set forth in Section 13.01.  The Company, upon receipt of the
documents, will determine within three (3) business days whether it wishes to
accept the Investor.  Payment for the Units subscribed for in the Subscription
Agreements that have been accepted by the Company is to be delivered to the
Company on the Closing Date (as hereinafter defined).

 

4

--------------------------------------------------------------------------------


 

3.04.       Subscription Acceptance.  The acceptance of subscriptions for Units
tendered by Investors will be conditional upon (i) the tendering of
Subscriptions for at least $1,000,000 or 20 Units (“Minimum Subscriptions”) by
the Escrow Date, and (ii) the receipt, on the Closing Date, of the net proceeds
from subscribers for the Minimum Subscriptions (“Minimum Payments”) less
commissions due the Placement Agent as provided hereinafter.

 

3.05.       Compensation of Placement Agent.  In consideration for the Placement
Agent’s execution of this Agreement, and for the performance of its obligations
hereunder, the Company agrees to pay the Placement Agent a cash commission of
ten percent (10%) of the gross proceeds received from the sale of the Units;
provided that in the event Minimum Subscriptions are not received or Minimum
Payments are not made and the offering is terminated, the Placement Agent shall
not receive any commission.  Any commissions payable to the Placement Agent
under this paragraph shall be payable on the Closing Date or as otherwise
provided herein.  In the event the Minimum Payments are received, the Placement
Agent will receive warrants as descried in the Memorandum.

 

3.06.       Payment.  Payment for Units sold shall be made by the Escrow Agent
to the Company at such place as may be agreed on among the Company and the
Placement Agent, at such a time and on such a date, as shall be fixed by
agreement between the parties, which in no case shall be, with respect to the
Units, no later than eight (8) days after the Escrow Date.  The delivery of the
Units against payment therefore is defined as the “Closing” and the time and
date thereof are defined as the “Closing Date.”  The Initial Closing Date will
be held when the Minimum Payments are received and deemed cleared by the Escrow
Agent (“Initial Closing”).  It is anticipated that there may be additional
Closings as additional funds are received, and the final Closing will be
referred to as the “Final Closing.”  The Final Closing could also be the Initial
Closing in the event that no Units are sold after the Initial Closing.  As soon
as practicable after each Closing Date, the Company shall deliver by mail to
each Investor a certificate for the securities underlying the Units that have
been purchased and which contains a legend conforming to the requirements of
Rule 502(d)(3) under the Act.

 

3.07.       Obligations of Placement Agent.  The Company agrees that the
obligations of the Placement Agent under this Agreement: (i) shall not preclude
the Placement Agent from contemporaneously participating in the offering or
underwriting of securities of other issuers; (ii) shall not impose any
obligation on the Placement Agent to require its registered representatives to
offer or to sell the Units except to use its best efforts to find subscribers,
(iii) shall not otherwise limit or prevent the Placement Agent from carrying on
its customary business as a securities broker-dealer, and (iv) shall not require
the Placement Agent to engage in any conduct which violates any law or industry
standard of conduct applicable to the Placement Agent.

 

3.08.       Representations and Warranties.  The parties hereto each represent
that as of each Closing Date, the representations and warranties herein
contained and the statements contained in all the certificates heretofore or
simultaneously delivered by any party to another, pursuant to this Agreement,
shall in all material respects be true and correct.

 

3.09.       Form D.  The Placement Agent agrees that it will timely supply the
Company from time to time with all information required from the Placement Agent
for the completion of Form D to be filed with the Securities and Exchange
Commission (the “Commission”) and such additional information as the Company may
reasonably request to be supplied to the securities authorities of such states
in which the Units have been qualified for sale or are exempt from qualification
or registration.  A copy of all such

 

5

--------------------------------------------------------------------------------


 

filings shall be delivered to the Placement Agent and counsel for the Placement
Agent promptly prior to their being filed.

 

SECTION 4

Offering of the Units on Behalf of the Company

 

4.01.       Agent.  In offering the Units for sale, the Placement Agent shall
offer the Units solely as an agent for the Company, and such offer shall be made
upon the terms and subject to the conditions set forth herein and in the
Memorandum.  The Placement Agent shall commence making such offers as an agent
for the Company as soon after the date of the Memorandum (the “Offering Date”)
as it in its sole discretion may deem advisable; provided, however, that if the
Placement Agent does not commence such offering within ten (10) business days
after the Offering Date, it shall promptly advise the Company.

 

4.02.       Selected Dealers.  The Placement Agent may offer and sell the Units
for the account of the Company through registered broker-dealers selected by it
(“Selected Dealers”) and pursuant to a form of Selected Dealer Agreement between
the Placement Agent and the Selected Dealers, pursuant to which the Placement
Agent may allow such concession (out of its commissions) as it may determine. 
Such Agreement shall provide that the Selected Dealers are acting as agents of
the Company.  On such sale or allotment by the Placement Agent of any of the
Units to Selected Dealers, the Placement Agent shall require the Selected Dealer
selling any such Units to agree to offer and sell the same on the terms and
conditions of offering as set forth in the Memorandum and in this Agreement.

 

SECTION 5

Memorandum

 

5.01.       Delivery and Form of Memorandum.  The Company will procure, at its
expense, as many copies of the Memorandum as the Placement Agent may reasonably
require for the purposes contemplated by this Agreement and shall deliver said
copies of the Memorandum within two (2) business days after execution of this
Agreement at addresses, and in the quantity at each address, as specified by the
Placement Agent.  Each Memorandum shall be of a size and format as determined by
the Placement Agent and shall be suitable for mailing and other distribution.

 

5.02.       Amendment of Memorandum.  If during the offering any event occurs or
any event known to the Company relating to or affecting the Company shall occur
as a result of which the Memorandum as then amended or supplemented would
include an untrue statement of a material fact, or omits to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading, or if it is necessary at any time
after the Offering Date to amend or supplement the Memorandum to comply with the
Act, the Company will immediately notify the Placement Agent thereof and the
Company will prepare such further amendment to the Memorandum or supplemental or
amended Memorandum or Memoranda as may be required and furnish and deliver to
the Placement Agent, all at the cost of the Company, a reasonable number of
copies of the supplemental or amended Memorandum which as so amended or
supplemented will not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the Memorandum not misleading
in the light of the circumstances existing at the time it is delivered.

 

5.03.       Use of Memorandum.  The Company authorizes the Placement Agent and
the Selected Dealers, if any, in connection with the offer and sale of the Units
and all dealers to whom any of the Units may be sold by the Placement Agent or
by any Selected Dealer, to use the Memorandum as from time to time amended or
supplemented, in connection with the offering and sale of the Units and in
accordance

 

6

--------------------------------------------------------------------------------


 

with the provisions of the Act, the rules and regulations of the Commission (the
“Rules and Regulations”) thereunder, including Rule 506(b) thereof and
applicable state securities laws.

 

SECTION 6

Covenants of the Company

 

The Company covenants and agrees with the Placement Agent that:

 

6.01.       Notification of Changes.  After the date hereof, the Company will
not at any time, whether before or after the date of the Memorandum, make any
amendment or supplement to the Memorandum of which amendment or supplement the
Placement Agent shall not have previously been advised and a copy of which shall
not have previously been furnished to the Placement Agent a reasonable time
period prior to the proposed date of such amendment or supplement, or which the
Placement Agent or counsel for the Placement Agent shall have reasonably
objected to in writing solely on the grounds that it is not in compliance with
the Act, the Rules and Regulations or with other federal or state laws.

 

6.02.       Proceeding.  The Company will promptly advise the Placement Agent,
and will confirm such advice in writing, upon the happening of any event which,
in the judgment of the Company, makes any material statement in the Memorandum
untrue or which requires the making of any changes in the Memorandum in order to
make the statements therein not misleading, and upon the refusal of any state
securities administrator or similar official to qualify, or the suspension of
the qualification of the Units for offering or sale in any jurisdiction where
the Units are not exempt from qualification or registration, or of the
institution of any proceedings for the suspension of any exemption or for any
other purposes.  The Company will use every reasonable effort to prevent any
such refusal to qualify or any such suspension and to obtain as soon as possible
the lifting of any such order, the reversal of any such refusal, and the
termination of any such suspension.

 

6.03.       Blue Sky Filings.  As a condition of Closing, the Company will take
whatever action is necessary in connection with filing or maintaining any
appropriate exemption from qualification or registration under the applicable
laws of such states as may be selected by the Placement Agent and agreed to by
the Company, and continue such qualifications and exemptions in effect so long
as required for the purposes of the offer and sale of the Units.

 

6.04.       Agreement to Provide Information.  The Company, at its own expense,
will prepare and give and will continue to give such financial statements and
other information to and as may be required by the Commission or the
governmental authorities of states in which the Units may be registered,
qualified or exempt from qualification or registration.

 

6.05.       Costs of Offering.  The Company will pay, whether or not the
transactions contemplated hereunder are consummated or this Agreement is
terminated, all costs and expenses incident to the performance of its
obligations under this Agreement, including all expenses incident to the
authorization and issuance of the Units, any taxes incident to the initial sale
of the Units hereunder, the fees and expenses of the Company’s counsel and
accountants, the costs and expenses incident to the preparation and printing of
the Memorandum and any amendments or supplements thereto, the cost of preparing
and printing all exhibits to the Memorandum, the Blue Sky filings, the cost of
furnishing to the Placement Agent copies of the Memorandum as herein provided,
and the cost of any filing with the Commission or pursuant to state securities
laws, including all filing fees.  In addition, the Company will pay on behalf of
the Placement Agent all fees and expenses of any legal counsel (not contemplated
for this offering) which

 

7

--------------------------------------------------------------------------------


 

it may employ to represent it separately in connection with or on account of the
Offering and will pay any mailing, telephone, travel and clerical costs and all
other office costs incurred, or to be incurred, by the Placement Agent or by its
representatives in connection with the Offering.  Placement Agent expenses will
not exceed $5,000.

 

6.06.       Due Diligence.  Prior to the Initial Closing, the Company will pay
the Placement Agent a Due Diligence Fee of $10,000 and cooperate with the
Placement Agent in such investigation as the Placement Agent may make or cause
to be made of the properties, business, management and operations of the Company
in connection with the offering of the Units, and the Company will make
available to the Placement Agent in connection therewith such information in its
possession as the Placement Agent may reasonably request.

 

6.07.       Documentation.  Prior to the Initial Closing, the Company will
deliver to the Placement Agent true and correct copies of the articles and
bylaws of the Company and of the minutes of all meetings of the directors and
shareholders of the Company held since inception; true and correct copies of all
material contracts to which the Company is a party; and such other documents and
information as is reasonably requested by the Placement Agent.  To the extent
such documents had previously been provided, only amendments or updates need be
furnished.

 

6.08.       Management Cooperation.  The Company shall provide the Placement
Agent, at any time, an opportunity to meet with and question management of the
Company and authorize management of the Company to speak at such meetings as the
Placement Agent reasonably requests.

 

6.09.       Information to Investors.  The Company shall make available to each
Investor at a reasonable time prior to his purchase of the Units the opportunity
to ask questions and receive answers concerning the terms and conditions of the
offering, and to obtain any additional information that the Company has or that
it can acquire without unreasonable effort or expense that is necessary to
verify the accuracy of information furnished to the Investors.

 

6.10.       Periodic Reports.  The Company will provide to the Placement Agent
for not less than three (3) years following the Final Closing, quarterly and
annual financial statements, copies of all correspondence to shareholders and
copies of all press releases or news items concerning the Company.  For purposes
of this Section 6.10, the filing of such financial statements and correspondence
with shareholders on the Edgar filing system maintained by the SEC and the
public dissemination of press releases or news items shall be deemed sufficient
satisfaction hereof.

 

6.11.       Compliance with Conditions Precedent.  The Company will use all
reasonable efforts to comply or cause to be complied with the conditions
precedent to the several obligations of the Placement Agent specified in this
Agreement.

 

6.13.       Form D.  The Company agrees to file with the Commission, and states
where required, all reports on Form D in accordance with the provisions of
Regulation D promulgated under the Act and to promptly provide copies of filings
to the Placement Agent and its counsel.

 

SECTION 7

Indemnification

 

7.01.       Indemnification by Company.  The Company agrees to indemnify, defend
and hold harmless the Placement Agent, its agents, managers, members,
representatives, and each person who

 

8

--------------------------------------------------------------------------------


 

controls the Placement Agent within the meaning of either Section 15 of the Act
or Section 20 of the Securities Exchange Act of 1934 (“Agent Indemnified
Persons”) from and against any and all losses, claims, damages, liabilities or
expenses, joint or several, (including reasonable legal or other expenses
incurred by each such person in connection with defending or investigating any
such claims or liabilities, whether or not resulting in any liability to such
Agent Indemnified Persons) which they or any of them may incur under the Act,
the Rules and Regulations, any state securities law, or any rules and
regulations under any state securities laws or any other statute or at common
law or otherwise and to reimburse such Agent Indemnified Persons for any legal
or other expense (including the cost of any investigation and preparation)
incurred by any of them in connection with any litigation, whether or not
resulting in any liability, but only insofar as such losses, claims, damages,
liabilities and expenses arise out of or are based upon any untrue statement or
alleged untrue statement of a material fact contained in the Memorandum or any
amendment or supplement thereto or any authorized sales literature or any
application or other document filed with the Commission or any state or other
jurisdiction in order to qualify the Units under the securities laws thereof, or
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, all
as of the date of the Memorandum or such amendment or supplement, as the case
may be; provided, however, that the indemnity agreement contained in this
Section 7.01 shall not apply to amounts paid in settlement of any such
litigation if such settlements are effected without the consent of the Company,
nor shall it apply to any Agent Indemnified Persons in respect of any such
losses, claims, damages, liabilities or actions arising out of or based upon any
such untrue statement or alleged untrue statement, or any such omission or
alleged omission, if such statement or omission was made in reliance upon
information furnished in writing to the Company by such Agent Indemnified
Persons specifically for use in connection with the preparation of the
Memorandum or any such amendment or supplement thereto.  This indemnity
agreement is in addition to any other liability that the Company may otherwise
have to the Agent Indemnified Persons.

 

7.02.       Notification to Company.  The Agent Indemnified Persons agree to
notify the Company promptly of the commencement of any litigation or proceeding
against the Agent Indemnified Persons, of which they may be advised, in
connection with the offer and sale of any of the Units of the Company, and to
furnish to the Company at its request copies of all pleadings therein and permit
the Company to participate therein and apprise the Company of all the
developments therein.  In case of commencement of any action in which indemnity
may be sought from the Company on account of the indemnity agreement contained
in Section 7.01, the Agent Indemnified Persons within ten (10) days after the
receipt of written notice of the commencement of any action against the Agent
Indemnified Persons, shall notify the Company in writing of the commencement
thereof.  The failure to notify the Company shall not relieve the Company of any
liability that the Company may have to an Indemnified Party, except to the
extent that the Company did not otherwise have knowledge of the commencement of
the action and the Company’s ability to defend against the action was prejudiced
by such failure.  Such failure shall not relieve the Company from any other
liability that it may have to the Indemnified Party.  In case any such action
shall be brought against the Agent Indemnified Persons of which the Agent
Indemnified Persons shall have notified the Company of the commencement thereof,
the Company shall be entitled to participate in (and to the extent that it shall
wish, to direct) the defense thereto at its own expense, but such defense shall
be conducted by counsel of recognized standing and reasonably satisfactory to
the Agent Indemnified Persons in such litigation.  After notice that the Company
elects to direct the defense, the Company will not be liable for any legal or
other expenses incurred by the Agent Indemnified Persons without the prior
written consent of the Company.  The Company shall not be liable for amounts
paid in settlement of any litigation if such settlement was effected without its
consent.

 

9

--------------------------------------------------------------------------------


 

7.03.       Indemnification by Placement Agent.  The Placement Agent agrees to
indemnify and hold harmless the Company, its agents, officers, directors,
representatives, guarantors, sureties and each person who controls the Company
within the meaning of either Section 15 of the Act or Section 20 of the
Securities Exchange Act of 1934 (“Company Indemnified Persons”) from and against
any and all losses, claims, damages, liabilities or expenses, joint or several,
(including reasonable legal or other expenses incurred by each such person in
connection with defending or investigating any such claims or liabilities,
whether or not resulting in any liability to such person) which they or any of
them may incur under the Act, any Rules or Regulations, any state securities law
or the rules and regulations under any state securities laws or any other
statute or at common law or otherwise and to reimburse persons indemnified as
above for any legal or other expense (including the cost of any investigation
and preparation) incurred by any of them in connection with any litigation,
whether or not resulting in any liability, but only insofar as such losses,
claims, damages, liabilities and litigation arise out of or are based upon
(i) any sales practices of the Placement Agent in offering or selling the Units;
(ii) statements made by any representative of the Placement Agent that is not
authorized in writing by the Company; (iii) any breach of a representation or
warranty made by the Placement Agent in this Agreement; and (iv) any statement
in or omission from the Memorandum or any amendment or supplement thereto, or
any application or other document filed with the Commission or in any state or
other jurisdiction in order to qualify the Units under the securities laws
thereof, or any information furnished pursuant to Section 3.09 hereof, if such
statements or omissions were made in reliance upon information furnished in
writing to the Company by the Placement Agent or on its behalf specifically for
use in connection with the preparation of the Memorandum or amendment or
supplement thereto or application or document filed.  This indemnity agreement
is in addition to any other liability which the Placement Agent may otherwise
have to the Company and other indemnified persons.

 

7.04.       Notification to Placement Agent.  The Company and other Company
Indemnified Persons agree to notify the Placement Agent promptly of commencement
of any litigation or proceedings against the Company or other Company
Indemnified Persons, in connection with the offer and sale of any of the Units
and to furnish to the Placement Agent, at its request, copies of all pleadings
therein and permit the Placement Agent to be an observer therein and apprise the
Placement Agent of all developments therein.  In case of commencement of any
action in which indemnity may be sought from the Placement Agent on account of
the indemnity agreement contained in Section 7.03, the Company or other Company
Indemnified Persons shall notify the Placement Agent of the commencement thereof
in writing within ten (10) days after the receipt of written notice of the
commencement of any action against the Company or against any other person
indemnified.  The failure to notify the indemnifying party shall not relieve it
of any liability that it may have to an Indemnified Party, except to the extent
that the indemnifying party did not otherwise have knowledge of the commencement
of the action and the indemnifying party’s ability to defend against the action
was prejudiced by such failure.  Such failure shall not relieve the indemnifying
party from any other liability that it may have to the Indemnified Party.  In
case any such action shall be brought against the Company or any other person
indemnified of which the Company shall have notified the Placement Agent of the
commencement thereof, the Placement Agent shall be entitled to participate in
(and to the extent that it shall wish, to direct) the defense thereto at its own
expense, but such defense shall be conducted by counsel of recognized standing
and reasonably satisfactory to the Company or other persons indemnified in such
litigation.  After notice that the Placement Agent elects to direct the defense,
the Placement Agent will not be liable for any legal or other expenses incurred
by the indemnified party without the prior written consent of the Placement
Agent.  The Placement Agent shall not be liable for amounts paid in settlement
of any litigation if such settlement was effected without its consent.

 

7.05.       Indemnification of Selected Dealers.  The Company agrees to
indemnify Selected Dealers, if any, and their agents, officers, directors, and
representatives, on substantially the same terms

 

10

--------------------------------------------------------------------------------


 

and conditions as it indemnifies the Placement Agent and Agent Indemnified
Persons pursuant to Section 7.01 provided that each such Selected Dealer will
have agreed in writing with the Placement Agent to indemnify the Company and its
agents, officers, directors, representatives, guarantors and sureties on
substantially the same terms and conditions as the Placement Agent indemnifies
the Company in Section 7.03.  The Company hereby authorizes the Placement Agent
to enter into agreements with Selected Dealers providing for such indemnity by
the Company.

 

7.06.       Contribution.  If the indemnification provided for in Sections 7.01,
7.03 and 7.05 is unavailable to an indemnified party in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under either such paragraph, in lieu of indemnifying such indemnified party
thereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such losses, claims, damages or liabilities:  (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company on the one hand and by the Placement Agent or Selected Dealers on the
other from the offering and sale of the Units, or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company on the one
hand and of the Placement Agent or Selected Dealers on the other in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations.  The
relative benefits received by the Company on the one hand and the Placement
Agent or Selected Dealers on the other shall be deemed to be in the same
proportion as the total net proceeds from the offering (before deducting
expenses) received by the Company bears to the total commissions received by the
Placement Agent or Selected Dealers, as in each case set forth in the
Memorandum.  The relative fault of the Company and of the Placement Agent or
Selected Dealers shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the Company
or by the Placement Agent or Selected Dealers and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

The Company and the Placement Agent agree that it would not be just and
equitable if contribution pursuant to this Section 7 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding
paragraph.  The amount paid or payable by an indemnified party as a result of
the losses, claims, damages and liabilities referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or claim. 
Notwithstanding the provisions of this Section 7, the Placement Agent shall not
be required to contribute any amount in excess of the amount by which the total
price at which the Units sold by it and distributed exceeds the amount of any
damages which such Placement Agent otherwise has been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission.  No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Act) shall be entitled to contribution hereunder from any
person who was not guilty of such fraudulent misrepresentation.

 

7.07.       Limitation of Legal Expenses.  Notwithstanding anything herein to
the contrary, the indemnification for legal expenses included in Sections 7.01,
7.03 And 7.05 shall be limited to the legal expenses of one law firm, except in
the event of a bona fide conflict of interest, in which event such legal
expenses shall be limited to the legal expenses of two law firms.

 

11

--------------------------------------------------------------------------------


 

SECTION 8

Effectiveness of Agreement

 

8.01.       This Agreement shall become effective upon execution by all parties
hereto.

 

SECTION 9

Conditions of the Placement Agent’s Obligations

 

The Placement Agent’s obligations to act as agent of the Company hereunder shall
be subject to the accuracy of the representations and warranties on the part of
the Company herein contained, to the performance by the Company of all its
agreements herein contained, to the fulfillment of or compliance by the Company
with all covenants and conditions hereof, and to the following additional
conditions:

 

9.01.       No Material Changes.  Except as contemplated herein or as set forth
in the Memorandum, during the period subsequent to the date of the last balance
sheet included in the Memorandum the Company:  (a) shall have conducted its
business in the usual and ordinary manner as the same was being conducted on the
date of the last balance sheet included in the Memorandum, and (b) except in the
ordinary course of its business, the Company shall not have incurred any
material liabilities, claims or obligations (direct or contingent) or disposed
of any material portion of its assets, or entered into any material transaction
or suffered or experienced any materially adverse change in its condition,
financial or otherwise.  The capitalization and short term debt of the Company
shall be substantially the same as at the date of the latest balance sheet
included in the Memorandum, without considering the proceeds from the sale of
the Units, other than as may be set forth in the Memorandum, and except as the
financial statements of the Company reflect the result of continued losses from
operations consistent with prior periods.

 

9.02.       Authorization.  The authorization for the issuance of the securities
comprising the Units and the use of the Memorandum and all corporate proceedings
and other legal matters incident thereto and to this Agreement shall be
reasonably satisfactory in all respects to counsel to the Placement Agent.

 

9.03.       Officers’ Certificate.  The Company shall furnish to the Placement
Agent a certificate signed by the President and Chief Financial Officer of the
Company, dated as of each Closing Date, to the effect that:

 

(a)           The representations and warranties of the Company in this
Agreement are true and correct in all material respects at and as of the date of
the certificate, and the Company has complied in all material respects with all
the agreements and has satisfied in all material respects all the conditions on
its part to be performed or satisfied at or prior to the date of the
certificate.

 

(b)           Each has carefully examined the Memorandum and any amendments and
supplements thereto, and to the best of their knowledge the Memorandum and any
amendments and supplements thereto contain all statements required to be stated
therein, and all statements contained therein are true and correct, and the
Memorandum nor any amendment or supplement thereto includes any untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading and, during
the Offering, the Memorandum will be amended or supplemented to include all
information necessary to be included in the Memorandum so that it does not
become inaccurate or misleading.

 

12

--------------------------------------------------------------------------------


 

(c)           No order prohibiting the offer or sale of the Units has been
issued and, to the best of the knowledge of the respective signers, no
proceeding for that purpose has been initiated or is threatened by the
Commission or any applicable state.

 

(d)           Except as set forth in the Memorandum, since the respective dates
of the periods for which information is given in the Memorandum and prior to the
date of the certificate, (i) there has not been any materially adverse change,
financial or otherwise, in the affairs or condition of the Company, and (ii) the
Company has not incurred any material liabilities, direct or contingent, or
entered into any material transactions, otherwise than in the ordinary course of
business.

 

(e)           Subsequent to the date of the Memorandum, no dividends or
distribution whatever have been declared and/or paid on or with respect to the
Common Stock of the Company.

 

9.04.       State Qualification or Exemption.  The Company shall use its best
efforts to register or secure an exemption from registration or qualification in
those states requested by the Placement Agent, and such qualification or
exemption shall be in effect and not subject to any stop order or other
proceeding on the Closing Date.

 

9.05.       Satisfactory Form of Documents.  All opinions, letters, certificates
and evidence mentioned above or elsewhere in this Agreement shall be deemed to
be in compliance with the provisions hereof only if they are in form and
substance satisfactory to counsel to the Placement Agent, whose approval shall
not be unreasonably withheld.

 

9.06.       Adverse Events.  Between the date hereof and each Closing Date, the
Company shall not have sustained any loss on account of fire, explosion, flood,
accident, calamity or any other cause, of such character as materially adversely
affects its business or property considered as an entity, whether or not such
loss is covered by insurance.

 

9.07.       Litigation.  Between the date hereof and each Closing Date, there
shall be no litigation instituted or threatened against the Company and there
shall be no proceeding instituted or threatened against the Company before or by
any federal or state commission, regulatory body or administrative agency or
other governmental body, domestic or foreign, wherein an unfavorable ruling,
decision or finding would materially adversely affect the business, franchises,
licenses, operations or financial condition or income of the Company.

 

9.08        Certificates.  Any certificate signed by an officer of the Company
and delivered to the Placement Agent shall be deemed a representation and
warranty by the Company to the Placement Agent as to the statements made
therein.

 

SECTION 10

Termination

 

10.01.     Failure to Comply with Agreement.  This Agreement may be terminated
by either party hereto by notice to the other party in the event that such party
shall have failed or been unable to comply with any of the terms, conditions or
provisions of this Agreement required by the Company or the Placement Agent to
be performed, complied with or fulfilled by it within the respective times
herein

 

13

--------------------------------------------------------------------------------


 

provided for, unless compliance therewith or performance or satisfaction thereof
shall have been expressly waived by the non-defaulting party in writing.

 

10.02.     Government Restrictions.  This Agreement may be terminated by either
party by notice to the other party at any time if, in the judgment of either
party, payment for and delivery of the Units are rendered impracticable or
inadvisable because:  (i) additional material governmental restrictions not in
force and effect on the date hereof shall have been imposed upon the trading in
securities generally, or minimum or maximum prices shall have been generally
established on the New York Stock Exchange, the Chicago Board of Trade or the
Commodity Futures Trading Commission, or trading in securities generally shall
have been suspended, or a general moratorium shall have been established by
federal or state authorities; or (ii) a war or other national calamity shall
have occurred; or (iii) the condition of any matter affecting the Company or any
other circumstance is such that it would be undesirable, impracticable or
inadvisable in the judgment of the Placement Agent to proceed with this
Agreement or with the sale of the Units.

 

10.03.     Liability on Termination.  Any termination of this Agreement pursuant
to this Section 10 shall be without liability of any character (including, but
not limited to, loss of anticipated profits or consequential damages on the part
of any party thereto); except that the Company and the Placement Agent shall be
obligated to pay, respectively, all losses, claims, damages or liabilities,
joint or several, under Section 7.01 in the case of the Company, Section 7.03 in
the case of the Placement Agent and Section 7.06 as to all parties.

 

SECTION 11

Placement Agent’s Representations, Warranties and Covenants

 

The Placement Agent represents and warrants to and agrees with the Company that:

 

11.01.     Registration.  The Placement Agent is registered as a broker-dealer
with the Securities and Exchange Commission, and is a member in good standing of
the Financial Industry Regulatory Authority (“FINRA”).  The Placement Agent is
registered or otherwise qualified to sell the Units in each state in which the
Placement Agent may sell such Units or is exempt from such registration or
qualification.

 

11.02.     Ability to Act as Agent.  There is not now pending or, to the
knowledge of the Placement Agent, threatened against the Placement Agent any
action or proceeding of which the Placement Agent has been advised, either in
any court of competent jurisdiction, before the FINRA, the Securities and
Exchange Commission or any state securities commission concerning the Placement
Agent’s activities as a broker or dealer, nor has the Placement Agent been named
as a “cause” in any action or proceeding, any of which may be expected to have a
material adverse effect upon the Placement Agent’s ability to act as agent to
the Company as contemplated herein.

 

11.03.     Terminate Agreement.  In the event any action or proceeding of the
type referred to in Section 11.02 above (except for actions referred to in the
Memorandum) shall be instituted or, to the knowledge of the Placement Agent,
threatened against the Placement Agent at any time prior to the effective date
hereunder, or in the event there shall be filed by or against the Placement
Agent in any court pursuant to any federal, state, local or municipal statute, a
petition in bankruptcy or insolvency or for reorganization or for the
appointment of a receiver or trustee of its assets or if the Placement Agent
makes an assignment for the benefit of creditors, the Company shall have the
right on three (3) days’ written

 

14

--------------------------------------------------------------------------------


 

notice to the Placement Agent to terminate this Agreement without any liability
to the Placement Agent of any kind.

 

11.04.     No Disqualification Events. With respect to the Offering, the
Placement Agent represents that neither it, nor any of its directors, executive
officers, general partners, managing members or other officers participating in
the Offering (each, an “Agent Covered Person”), is subject to any
Disqualification Event, except for a Disqualification Event contemplated by
Rule 506(d)(2) or (d)(3).

 

11.05      Accredited Investors. The Placement Agent represents, warrants and
agrees that all sales of the Units shall be made only to “accredited investors”
(as such term is defined in Rule 501 of Regulation D under the Securities Act),
and that it reasonably believes that such purchasers are accredited investors.

 

11.06      The Placement Agent agrees not to engage in any general solicitation
or general advertising in connection with offering, including those activities
described in Rule 502(c) of Regulation D under the Act.

 

SECTION 12

Placement Agent’ Warrants

 

12.01.     Warrants. The Company shall sell to the Placement Agent, for a total
of $100, warrants (“Placement Agent’ Warrants”) to purchase shares of Common
Stock. The Company will issue the Placement Agent warrants to purchase 3,333
share of its common stock for every 1 Unit sold by the Placement Agent. 
Placement Agent warrants are exercisable at a price of $1.50 per share.  The
Placement Agent Warrants will expire on December 31, 2021.  The Company shall
set aside and at all times have available a sufficient number of shares of its
Common Stock to be issued upon the exercise of the Placement Agent’ Warrants.

 

12.02.     Registration Rights.  The Company understands and agrees that if, at
any time during the four-year period commencing on the Closing Date, it should
file a Registration Statement with the Commission pursuant to the Securities Act
for a public offering of its shares of common stock, either for the account of
the Company or for the account of any other person, the Company at its own
expense, will offer to holders of Placement Agent’ Warrants or shares of common
stock previously issued upon the exercise thereof, the opportunity to register
or qualify for public offering the shares of common stock underlying the
Placement Agent’ Warrants or the shares so issued; provided, however, that in
connection with any offering involving an underwriting of shares proposed to be
issued by the Company, the Company shall not be required to include the shares
in such registration statement unless the holders of the Placement Agent
Warrants or underlying shares accepts the terms of the underwriting as agreed
upon between the Company and the underwriters selected by it, and then only in
such quantity as will not, in the sole discretion of the underwriters,
jeopardize the success of the offering by the Company.  This paragraph is not
applicable to a Registration Statement filed with the Securities and Exchange
Commission on Forms S-4 or S-8 or any other inappropriate forms.  This provision
does not apply in the event all shares of common stock underlying the Placement
Agent Warrants are eligible to be resold without restriction or volume
limitation under Rule 144.

 

12.03.     Other Provisions.  The Placement Agent’ Warrant shall also contain
customary anti-dilution provisions and a cashless exercise provision.

 

15

--------------------------------------------------------------------------------


 

SECTION 13

Notice

 

Except as otherwise expressly provided in this Agreement:

 

13.01.     Notice to Company.  Whenever notice is required by the provisions of
this Agreement to be given to the Company, such notice shall be in writing
addressed to the Company as provided below:

 

PetroShare Corp.

7200 S. Alton Way, Suite B-220

Centennial, CO 80112

Attn: Stephen J. Foley, CEO

(303) 500-1160

 

13.02.     Notice to Placement Agent.  Whenever notice is required by the
provisions of this Agreement to be given to the Placement Agent, such notice
shall be given in writing addressed to the Placement Agent as follows:

 

GVC Capital LLC

5350 S. Roslyn Street, Suite 400

Greenwood Village, CO 80111

Attn:  Vicki D.E. Barone, Sr. Managing Partner

 

SECTION 14

Miscellaneous

 

14.01.     Benefits.  This Agreement is made solely for the benefit of the
Placement Agent, the Company, their respective agents, officers, directors,
managers, members, representatives, guarantors, sureties and any controlling
person referred to in Section 15 of the Act or Section 20 of the Securities
Exchange Act of 1934, and their respective successors and assigns, and no other
person shall acquire or have any right under or by virtue of this Agreement. 
The term “successor” or the term “successors and assigns” as used in this
Agreement shall not include any purchasers, as such, of any of the Units.

 

14.02.     Survival.  The respective indemnities, agreements, representations,
warranties, covenants and other statements of the Company or the Company’s
officers, as set forth in or made pursuant to this Agreement and the indemnity
agreements of the Company and the Placement Agent contained in Section 7 hereof
shall survive and remain in full force and effect, regardless of (i) any
investigation made by or on behalf of the Company or the Placement Agent or any
affiliated persons thereof or any controlling person of the Company or of the
Placement Agent, (ii) delivery of or payment for the Units and (iii) the Closing
Date, and any successor of the Company, the Placement Agent and Selected
Dealers, or any controlling person, or other person indemnified by Section 7, as
the case may be, shall be entitled to the benefits hereof.

 

14.03.     Governing Law.  The laws of the State of Colorado hereof will govern
the validity, interpretation and construction of this Agreement and of each
part.  The parties agree that any dispute that arises between them relating to
this Agreement or otherwise shall be submitted for resolution in conformity with
the Securities Arbitration Rules of the American Arbitration Association.  The
parties agree that the situs of an arbitration hearing before the arbitrators
shall be in Denver, Colorado, and each party shall request such situs.

 

16

--------------------------------------------------------------------------------


 

14.04.     Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will constitute an original.

 

Please confirm that the foregoing correctly sets forth the Agreement between you
and the Placement Agent.

 

 

Very truly yours,

 

 

 

GVC CAPITAL LLC

 

 

 

 

 

By:

/s/ Vicki D. E. Barone

 

 

Vicki D. E. Barone, Senior Managing Partner

 

 

 

We hereby confirm as of the date hereof that the above letter sets forth the
Agreement between the Placement Agent and us.

 

 

PETROSHARE CORP.

 

 

 

 

12/29/2016

 

By:

/s/ Stephen J. Foley

Date

 

 

Stephen J. Foley, CEO

 

17

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO
PLACEMENT AGENT AGREEMENT

 

This FIRST AMENDMENT TO PLACEMENT AGENT AGREEMENT (“First Amendment”) dated
effective as of January 24, 2017 is between GVC Capital LLC, a Colorado limited
liability company (the “Placement Agent”) and PetroShare Corp., a Colorado
corporation (the “Company”). Placement Agent and the Company are referred to
collectively as the “Parties.”

 

BACKGROUND

 

A.            The Placement Agent and the Company entered into and are parties
to that certain Placement Agent Agreement, dated December 16, 2016 (“Original
Agreement”).

 

B.            The Original Agreement provided that the Placement Agent would
serve as the Company’s exclusive placement agent in the private placement (the
“Offering”) of up to 120 units, or $6,000,000, each unit consisting of (i) an
unsecured promissory note with a face value of $50,000 and (ii) a warrant to
purchase 33,333 shares of the Company’s common stock (the “Units”).

 

C.            The Original Agreement provided that if the Offering is
over-subscribed, the Placement Agent could offer and the Company could accept,
in its sole discretion, subscriptions for an additional 30 Units, for a total
Offering of 150 Units (the “Original Over-Subscription”).

 

D.            The Offering has been well-received and the Placement Agent
desires to receive subscriptions in excess of the Original Over-Subscription and
the Parties desire to amend the Original Agreement to increase the Original
Over-Subscription to 80 Units, or $4,000,000, for a total Offering of 200 Units,
or $10,000,000.

 

AGREEMENT

 

1.             Unless specifically defined herein, all defined terms used herein
shall have the same meanings as ascribed to them in the Original Agreement.

 

2.             The second paragraph of Section 1 of the Original Agreement is
deleted in its entirety and replaced with the following:

 

The Offering is for a minimum of 20 Units ($1,000,000) (the “Minimum Offering”)
and a maximum of 120 Units ($6,000,000) (the “Maximum Offering”).  If the
Minimum Offering is not sold by December 31, 2016 (the “Escrow Date”) unless
extended, all funds received from prospective investors will be promptly
refunded to them, without interest and without deduction for commissions or
expenses.  The Escrow Date may be extended by mutual agreement of the Placement
Agent and Company, however, in no case may the Escrow Date be later than
January 31, 2017.  If the Offering is over-subscribed, the Company may elect in
its sole discretion, to accept subscriptions for an additional 80 Units, for a
total Offering of 200 Units.

 

3.             The first paragraph of Section 3.01. of the Original Agreement is
deleted in its entirety and replaced with the following:

 

3.01.       Placement Agent Appointment.  The Company hereby appoints the
Placement Agent as its exclusive agent to solicit purchasers for up to

 

--------------------------------------------------------------------------------


 

$1,000,000 or 20 Units (“Escrow Units”) on a “best efforts, all-or-none” basis,
and to solicit purchasers for an additional $5,000,000 or 100 Units, on a “best
efforts” basis, at a price of $50,000 per Unit (the “Offering”) for a total of
$6,000,000 or 120 Units. Each Unit consists of one $50,000 Unsecured Convertible
Promissory Note and 33,333 Warrants. If the Offering is over-subscribed, the
Company may elect in its sole discretion, to accept subscriptions for an
additional 80 Units, for a total Offering of 200 Units.

 

4.             Section 3.02. of the Original Agreement is deleted in its
entirety and replaced with the following:

 

3.02.       Escrow Account.  It is hereby agreed between the Company and the
Placement Agent that unless $1,000,000 or 20 Units (“Escrow Units”) are sold and
paid for by Investors by the Escrow Date, unless extended as provided in
Section 3.01, this Agreement shall automatically be terminated and the entire
proceeds received from the sale of the Units shall be returned to the Investors,
without deduction therefrom or interest thereon.  During the period of the
offering, the proceeds from the sale of all of the Units shall be promptly
deposited in an escrow account (“Escrow Account”) entitled “PetroShare Corp.
Escrow Account” with Fortis Private Bank (the “Escrow Agent”).  The agreement
establishing the Escrow Account (“Escrow Agreement”) shall be in form and
content satisfactory to counsel for the Placement Agent and the Company.  The
proceeds from any sale of Units after the Initial Closing (hereinafter defined)
shall continue to be deposited to the Escrow Account.  If the Escrow Units are
sold by the Escrow Date, unless extended as provided in Section 3.01, funds will
be released in accordance with paragraph 3.06 until a total of $10,000,000 or
200 Units are sold.

 

5.             Except as specifically amended by the provisions of this First
Amendment, the terms, covenants, conditions, and provisions of the Original
Agreement shall remain and continue in full force and effect.

 

6.             This First Amendment may be executed in two or more counterparts
and by any form of electronic imaging, including but not limited to, electronic
signatures, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

By signing below, each party acknowledges that it has carefully read and fully
understood this First Amendment, and each agrees to be bound by the terms of
this First Amendment effective as of the date first written above.

 

GVC CAPITAL LLC,

 

a Colorado limited liability company

 

 

 

 

 

By:

/s/ Vicki D. E. Barone

 

Name:

Vicki D. E. Barone

 

Title:

Senior Managing Partner

 

 

 

 

 

PETROSHARE CORP.,

 

a Colorado corporation

 

 

 

 

 

By:

/s/ Stephen J. Foley

 

Name:

Stephen J. Foley

 

Title:

Chief Executive Officer

 

 

--------------------------------------------------------------------------------